An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME CGURT
OF
NEVADA

CLERK'S ORDER

(mum? {we

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

E JAMESSAAVEDRA, | No. 64019
Appellant, 1
VS.
PATRICIA SAAVEDRA, I F l L  D
7 E _ . ‘
Res “dent FEB 11 we

TRACKS K, ilNDEMAN

CLERK SUPREME COURT
ORDER BISMISSING APPEAL

The parties have ﬁled a stipulatien to diemies this appeal. We

approve the stipulatien and hereby dismiss this appeal. As provide-(l in the

stipulation, each party shall bear their own costs and fees. NRAP 42(1)).

CC:

 

It is 30 ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LI DE

  

BY:

Hon. Cynthia Dianne Steel, District J udge, Family Ceurt DivisiOn
Carolyn Werrell, Settlement J udge
Pecos Law Group

Kainen Law Group
Eighth District Court Clerk